PER CURIAM.
We review Buraty v. State, 616 So.2d 550 (Fla. 4th DCA 1993), based on conflict. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
We recently resolved the issue presented in this ease in Metcalf v. State, 635 So.2d 11 (Fla.1994), where we found a due process violation when police used illegally manufactured drugs in a reverse-sting operation. On authority of Metcalf we quash the decision under review.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN and HARDING, JJ., concur.
McDONALD, Senior Justice, dissents.